Citation Nr: 0735185	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-41 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to the veteran's 
service-connected type II diabetes mellitus.

2.  Entitlement to service connection for gum disease, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, with service in the Republic of Vietnam from December 
1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran's initial appeal also included a claim of 
entitlement to service connection for diabetic neuropathy.  
In a March 2007 decision review officer decision, however, 
the RO granted service connection for peripheral neuropathy 
of all four extremities, with four separate 10 percent 
evaluations assigned.  This determination constitutes a full 
grant of the veteran's claim.  

The veteran was also issued a Statement of the Case in March 
2007 addressing the RO's denial of service connection for an 
eye disorder, to include diabetic retinopathy.  As he has not 
responded to this issuance to date, however, this particular 
issue is not presently before the Board on appeal and will 
not be further addressed in this decision.  See 38 C.F.R. 
§ 20.200 (2007).

The claims of service connection for gum disease and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's claimed ED has not been shown to be 
etiologically related to either service or his service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

ED was not incurred in or aggravated by service, or as 
secondary to the veteran's service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was also issued in February 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in letters issued in 
March and May of 2006, both followed up by a Supplemental 
Statement of the Case in March 2007.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional relevant medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  The Board is aware that the 
veteran reported ongoing VA medical treatment during his July 
2007 Travel Board hearing, but when asked about whether this 
treatment concerned the disorders addressed on appeal, he 
responded "[n]o, because they have me on medications for 
those."

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the etiology of his claimed ED. 

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995), and the veteran was 
notified of this revision in the March 2007 Supplemental 
Statement of the Case.  71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).  Under this recent revision, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.   The rating activity will 
determine the baseline and current levels of severity under 
VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for ED.  This 
disorder was instead first noted in a May 2003 VA outpatient 
treatment report, along with a notation of "address more 
after sugars addressed."

The veteran underwent a VA diabetes mellitus examination in 
August 2003.  The examination included a genitourinary 
portion, which was within normal limits.  In rendering an 
assessment, the examiner stated that the veteran "presents 
for compensation and pension exam for diabetic and all its 
related complications including . . . erectile dysfunction."  
However, the examiner, who noted treatment for diabetes 
dating only back to 2003, also indicated that the veteran 
reported having ED approximately six to seven years ago and 
that he had been completely impotent over that same period.  
As such, given that the veteran's diabetes had been only 
recently diagnosed a few months earlier and did not appear to 
be uncontrolled, it was "less likely" that the veteran's ED 
was a complication of diabetes.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence is devoid of 
any type of medical opinion relating current ED to either 
service or to the veteran's service-connected diabetes 
mellitus.  The only medical opinion of record addressing the 
etiology of this disorder, from the August 2003 VA 
examination report, contradicts the veteran's contentions as 
to the existence of a causal relationship between the two 
disorders.  Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  During his July 2007 
Travel Board hearing, he asserted that his erectile 
dysfunction was a result of diabetes mellitus and that both 
disorders were diagnosed in approximately 2002. 

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for erectile 
dysfunction, to include as secondary to his service-connected 
type II diabetes mellitus, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the veteran's service-connected 
type II diabetes mellitus, is denied.


REMAND

During his July 2007 Travel Board hearing, the veteran made 
multiple references to periodontic treatment for his claimed 
gum disease, dating back to 1986.  He also stated that he had 
been told by a dentist that he had a specific gum disease 
caused by diabetes mellitus.  At the present time, however, 
the claims file is entirely devoid of records of such 
periodontic treatment or any other documentation of gum 
disease.  As such records may prove relevant to the claim of 
service connection for gum disease, efforts should be made to 
obtain these records.  38 C.F.R. § 3.159(c).

The veteran has also described a history of private treatment 
for PTSD dating back to the late 1970s while in Charleston, 
South Carolina, records of which are not contained in the 
claims file.  Similar efforts should be made to obtain these 
records.  Id.

During his July 2007 hearing, the veteran, who served in the 
Republic of Vietnam between December 1970 and November 1971, 
provided details regarding his claimed in-service stressors 
beyond what had been articulated earlier in the record.  
First, he described "a lot of enemy hostile fire coming in 
when we were trying to leave."  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (addressing PTSD claims in which the 
veteran was stationed with a unit at a time that attacks were 
made on the unit).  Second, he provided further details as to 
his reported bunker guard duties and described an incident in 
which a Vietnamese Army truck hit a mine outside of Long Binh 
in February 1971.  He also reported seeing a Vietnamese 
officer shoot two Viet Cong.  Finally, he reported that there 
were at least a dozen situations in which his unit had Viet 
Cong coming in the perimeter.  

The Board is aware that the RO has made previous contact with 
the United States Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  In August 2006, the 
then-USASCRUR provided a one-page reply containing 
information for the veteran's unit, but not for any time 
period after December 1970.  The then-USASCRUR confirmed 
mortar and hostile fire attacks on the veteran's unit between 
May and July of 1970, but, as indicated above, this time 
frame pre-dates the veteran's service in Vietnam.  Notably, 
the USASCRUR indicated that a further review should be made 
to determine the veteran's dates assigned to his unit, 
suggesting that those dates were not available to the 
USASCRUR at that time and that, accordingly, its ability to 
do comprehensive unit record research was limited.  Further 
contacts with the JSRRC regarding the entire period during 
which the veteran served in the Republic of Vietnam are thus 
necessary, and efforts should be made to obtain the complete 
records of the veteran's unit during the stated time period.

Should any of the veteran's reported stressors, including 
reported hostile fire, be corroborated through these efforts, 
a VA psychiatric examination should be conducted to determine 
whether his currently diagnosed PTSD is causally related to 
such stressor(s).  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding his claims.  
The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  Specifically, the 
veteran should be requested to provide 
signed release forms and address 
information regarding the treatment for 
gum disease described during his recent 
hearing and his initial private treatment 
for PTSD in Columbia, South Carolina in 
the late 1970s.

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical and mental 
health treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The JSRRC should next be contacted in 
an effort to corroborate the stressors, 
reported at the veteran's Travel Board 
hearing, during the period in which he 
was in Vietnam, from December 1970 to 
November 1971.  The JSRRC should 
specifically be requested to provide all 
available records from the veteran's unit 
during that time period.

4.  Upon receipt of a response from the 
JSRRC, a preliminary review should be 
made to determine whether one or more 
claimed stressor(s) had been 
corroborated.  This review should be 
taken in light of the Court's holding in 
Pentecost v. Principi, supra.  If there 
is corroboration of one or more 
stressor(s), the development set forth in 
paragraph 5 of this remand must be 
accomplished.  If there is found to be no 
stressor corroboration, however, the 
development requested in paragraph 5 can 
be skipped over, and a readjudication can 
be made.

5.  Then, but only if at least one 
reported stressor is corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's current 
PTSD is causally related to one or more 
corroborated in-service stressors.  If 
so, the examiner should specify the 
stressor(s).  If not, the examiner should 
provide a complete rationale for this 
opinion. 

The findings and conclusions from this 
examination should be set forth in a 
typewritten report.

6.  After completion of the above 
development, the veteran's claims of 
service connection for gum disease (to 
include as secondary to the service-
connected type II diabetes mellitus) and 
PTSD should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


